This motion came before me as a Judge of the Superior Court and was heard at Middletown, June 23, *Page 105 
1936. The temporary injunction was issued by Hon. Edward J. Quinlan, a Judge of the Superior Court, June 5, 1936. The action is an appeal from the Liquor Control Commission, returnable the first Tuesday in September, 1936.
It appears that the Commission has assumed to have revoked the liquor permit of the appellant because of an alleged conviction of the Liquor Control Act.
Upon presentation of this matter at the hearing upon this motion, it appeared that the appellant was not notified of any hearing by the Commission upon the question of revocation of his permit and that there was no record of such action and no meeting or hearing or action by the Commission, as such, upon this matter. It did appear that the Secretary of the Commission wrote a letter to the appellant advising that his "permit is hereby revoked", pursuant to provisions of the Act, and it further appeared that an agent of the Commission had called upon the appellant and had taken from the appellant the permit which had been returned in accordance with the terms of the injunction.
For these reasons, as well as for others, not necessary here to discuss, it appears to me that this injunction should remain in force until the case may have a full hearing upon the questions to be determined.
   The motion to dissolve is denied.